POLEN, Judge.
We affirm the trial court’s denial of appellant’s motion under Florida Rule of Criminal Procedure 3.850, except as to the claim that appellant received ineffective assistance of counsel, in that counsel told appellant that if he pleaded guilty, agreeing to habitual offender status, he would get one-third of the total time of incarceration taken off by the Department of Corrections, and would serve only five years of the sixteen-year sentence. (We are aware that simple mathematics reveals one-third off a sixteen year sentence would leave ten and two-thirds years to serve, not five years.)
As to that ground, we reverse the denial of the 3.850 motion, and direct the trial court either to attach portions of the files and records conclusively showing that appellant is entitled to no relief on that ground, or to conduct further proceedings consistent with Florida Rule of Criminal Procedure 3.850. See Rackley v. State, 571 So.2d 533, 535 (Fla. 1st DCA 1990).
GUNTHER, J., concurs.
LETTS, J., dissents without opinion.